Citation Nr: 1752422	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  12-30 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for left ear hearing loss, evaluated as 10 percent disabling prior to April 16, 2013, and noncompensably rated thereafter.

2.  Entitlement to an increased initial evaluation for peripheral vestibular disorder, evaluated as 10 percent disabling from May 21, 2012, and 30 percent disabling from December 31, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 until December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2002 and June 2013 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Paul, Minnesota.  

By way of background, the RO granted service connection for left ear hearing loss in a July 2002 rating decision, with an initial compensable rating of 10 percent disabling.  Following surgery on the left ear, the rating for the left ear was reduced to a noncompensable evaluation in a June 2013 rating decision, effective from April 16, 2013.  

The Veteran was granted service connection for peripheral vestibular disorder in a June 2013 rating decision with an initial compensable rating of 10 percent disabling, effective from May 21, 2012.  Following a September 2016 Board decision, the RO increased the evaluation to 30 percent disabling, effective from December 31, 2014.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. 
	
In September 2017, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Partial Remand (JPMR), which moved to vacate parts of the September 2016 Board decision, and remanded three issues.  The Court directed, first and second, the Board should ensure that additional evidence submitted after the most recent Supplemental Statement of the Case (SSOC), to include a March 2016 audiology examination, is obtained and remanded for further consideration by the RO.  Third, the Court directed the Board should discuss whether an earlier effective date for a 30 percent compensable evaluation for the Veteran's peripheral vestibular disorder is appropriate in light of treatment records from October and November 2014 that may indicate an earlier date is appropriate.

The Board is cognizant of a separate appeal from the Veteran regarding his increased rating claim for his depressive disorder, but as that claim is not yet before the Board, it will not be discussed here.  The issue of entitlement to a total disability rating based on individual unemployability was denied in an April 2016 rating action.  The issue is not in appellate status and will not addressed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a compensable evaluation for his left ear hearing loss, which had been rated at 10 percent disabling prior to April 16, 2013, notwithstanding two temporary periods of 100 percent for post-surgical convalescence, and at a noncompensable rating thereafter.  The Veteran is also seeking an increased rating for his peripheral vestibular disorder, evaluated as 10 percent disabling from May 21, 2012, and 30 percent disabling from December 31, 2014.  

The Veteran's last VA examination for evaluating his bilateral hearing loss that is currently in the record was in January 2015, and for his peripheral vestibular disorder, in December 2014. Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a). 

The JPMR referenced above mentioned an audiological examination from March 2016, but a record of that examination is not in either VBMS or Legacy Content Manager (the former Virtual VA).  That examination record should be obtained and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(3); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (analyzing section 3.159(c)(3)).

The Veteran should be afforded a new VA audiologic examination.  The Veteran, through his representative, has stated his hearing loss has worsened since his last examination in January 2015.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  As the Veteran's assertions indicate possible worsening of his hearing loss disability, he should be afforded a new VA examination to address the severity thereof.

Additionally, the Veteran has also asserted that his peripheral vestibular disorder is worse than his previous ratings indicate.  The Veteran has submitted lay statements that indicate his symptoms have worsened since his last evaluation.  In addition, VA treatment records, such as the December 31, 2014 VA physical therapy consultation, have noted earlier multiple falls by the Veteran.  The Veteran's representative has asserted that earlier VA examinations for the peripheral vestibular disorder in October and November 2014 report symptomatology indicative of a higher rating for the disability.  Another examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records and any other examinations, to include the referenced March 2016 VA audiological examination, and add them to the claims file.  Also, with appropriate authorization from the Veteran, obtain any additional outstanding private treatment records identified by him as pertinent to his claims.

2.  Schedule the Veteran for an audiological examination to determine the severity of his service-connected left ear hearing loss disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination. The examiner should note that the claims file has been reviewed. 

All indicated tests and studies should be performed and all clinical and special test findings should be reported in detail to allow for evaluation under applicable VA rating criteria.

The examiner is asked to specifically record the decibel loss at the 1000, 2000, 3000, and 4000 Hz frequencies, and should provide results of a Maryland CNC word recognition test.  The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3.  Schedule the Veteran for an examination to determine the nature and severity of his service-connected peripheral vestibular disorder.

The examiner is requested to describe all manifestations and symptoms of the Veteran's service -connected peripheral vestibular disorder, to include the functional impairment caused by it.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.  

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




